Citation Nr: 0125117	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-23 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection of hepatitis and hepatitis 
residuals, claimed as hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1969.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefit sought on 
appeal.

The Board notes that although the veteran requested a local 
RO hearing in his October 2000 substantive appeal (VA Form 
9), the RO stated on the June 2001 supplemental statement of 
the case (SSOC) that the hearing was not conducted pending 
review of a VA examination.  The RO's notation went on to 
inform the veteran that he could reschedule the hearing, and 
to notify the RO if he wished to do so.  There is no 
indication in the record that the veteran asked to reschedule 
the hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence does not show any current hepatitis 
or hepatitis residuals that are causally or etiologically 
related to an incident of the veteran's active service.


CONCLUSION OF LAW

Hepatitis and hepatitis residuals were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's original claim for 
service connection of hepatitis and hepatitis residuals.  The 
veteran maintains that he suffered from hepatitis while in 
active service, and that he currently suffers a disability 
resulting from his service injury.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.

The Board finds that all relevant facts have been properly 
and sufficiently developed and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by the VCAA.  In the present case, as 
reflected by a February 2001 letter, the RO has informed the 
veteran of the changes brought about by passage of the VCAA.  
The RO has also informed the veteran of the reasons for 
denying his claim, as well as the evidence necessary to 
substantiate it.  The RO provided the veteran with copies of 
the rating decision, the statement of the case (SOC) and SSOC 
concerning the determination of service connection for the 
claimed disability.  The veteran's service medical records 
were obtained and the veteran was provided two VA medical 
examinations, the most recent in February 2001.  The Board is 
unaware of any additional outstanding records pertaining to 
this issue.  Under the circumstances, the Board finds that 
the duty to assist has been satisfied, and no useful purpose 
would be served by remanding this case to the RO for 
additional development.  As such, the Board will proceed with 
appellate disposition.

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  Service 
connection is the relationship of a current disability to an 
injury or disease incurred in active service.  Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

A review of the evidence reveals no complaints or findings 
pertinent to the veteran's claim noted on either the pre-
induction or separation examinations.  In-service treatment 
reports show that the veteran was hospitalized in May 1969, 
with complaints of nausea, anorexia and vomiting; findings of 
dark urine, clear lungs, elevated bilirubin, scleral icterus 
and jaundice; urinalysis and chest x-ray were unremarkable; 
and the veteran was diagnosed with infectious (or viral) 
hepatitis.

Blood testing performed at the Jewish Hospital of Cincinnati 
in November 1994 showed hepatitis B surface antigen, 
hepatitis B E antigen, hepatitis B E antibody, hepatitis A 
virus IgM, and hepatitis C antibody as negative.  The tests 
were positive for hepatitis B surface antibody and hepatitis 
B core antibody.

The report of a January 2000 VA examination shows the 
veteran's recollection that his in-service hepatitis 
infection in 1969 resolved and did not recur following 
service.  The veteran also related a history of heavy alcohol 
consumption.  The examiner reviewed the results of the 
veteran's prior blood testing, shown above.  Objective 
findings of the examiner included a soft non-tender, non-
distended abdomen, with present bowel sounds and no ascites.  
The veteran's liver percussed to approximately 8 or 9 
centimeters and was non-tender.  There was no sign of 
gynecomastia, palmar erythema, jaundice, icterus, spider 
angiomata, muscle wasting, or other signs of chronic liver 
disease.  Serologic results from a December 1998 evaluation 
were noted to show alkaline phosphorus at 54, albumin at 4.8, 
and ALT at 36.  Bilirubin was measured at 1.27, and GGT at 
69, and both were noted to be above normal limits.  Blood 
count, renal profile, coagulation times, urinalysis and 
transferrin were noted as normal.  The results of the 
examination showed a remote hepatitis B infection.

The veteran was afforded a VA examination in  February 2001, 
for evaluation of his claim.  The veteran reported no 
vomiting, hematemesis or melena.  The examiner noted the 
results of the November 1994 blood testing shown above.  
Examination results showed a soft abdomen with normal active 
bowel sounds; the liver percussed at 8 centimeters; there was 
no evidence of ascites, hepatosplenomegaly, abdominal 
tenderness, prominent superficial abdominal veins, palmar 
erythema, or spider angiomas.  Most recent measurements of 
serum, albumin, AST, ALT, alkaline phosphatase, bilirubin, 
prothrombin time, platelet count, white blood cell count, 
transferrin, hemoglobin and hematocrit, taken in January 2000 
were noted as within normal limits.  The results of the 
examination were noted to be consistent with a prior 
hepatitis B infection, with appropriate immune response, but 
no current or chronic hepatitis B infection, no sequellae or 
residuals of a hepatitis B infection, and no current 
hepatitis C infection.

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection of hepatitis.  The Board finds sufficient evidence 
to show that the veteran suffered a disease while in the 
service.  A diagnosis of viral hepatitis was noted in the 
veteran's service medical records, and there is evidence from 
the veteran's 1994 blood testing to confirm a prior 
occurrence of hepatitis B, as found in both the January 2000 
and February 2001 VA examinations.  However, the veteran's 
service medical records show no finding of a chronic 
condition while the veteran was in service; rather, they 
indicate that the veteran's hepatitis infection resolved and 
did not recur.  The evidence following service is consistent 
with that during service.  It shows no current hepatitis 
infection, no recurrence of hepatitis at any time following 
service, and no residuals of the in-service hepatitis 
infection.  In this regard, the Board notes the findings of 
the February 2001 VA examination, which states that there is 
no evidence of a hepatitis C infection, no evidence of a 
chronic hepatitis B infection, and "no sequellae or current 
residual from [the] prior hepatitis B infection."  The Board 
finds both the January 2000 and February 2001 VA opinions 
responsive to the issue and well informed as to the veteran's 
current condition and his medical history.  Both examiners 
stated that they reviewed the veteran's claims file.  There 
is no contradictory evidence in the record regarding the 
existence of a current disability or residuals of the prior 
infection, and there is no indication that such evidence 
exists outside the record.

The Board would like to address the veteran's statement in 
his May 2000 notice of disagreement that he had hepatitis in 
the service.  The Board has found that this is shown by the 
evidence, however a grant of service connection requires not 
only a disease or injury in service, but also a current 
disability that is related to the in-service disease or 
injury.  As was stated above, the medical evidence does not 
support a finding of any current disability that is related 
to the veteran's in-service hepatitis infection.  As there is 
no medical evidence of the currently claimed disability, 
service connection cannot be established.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for hepatitis. As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  38 U.S.C.A. § 5107(b); See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claim for service connection of hepatitis and hepatitis 
residuals is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

